Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
Social Security Administration
Office of the Inspector General,

Petitioner,
v.
Nancy Whitehead
Docket No. C-12-370
Decision No. CR2718

Date: March 11, 2013

DECISION

The Inspector General (IG) for the Social Security Administration (SSA) charges that
Respondent, Nancy Whitehead, violated section 1129 of the Social Security Act (Act),
because, while acting as a representative payee for her mentally-impaired brother-in-law,
she converted his benefits to her own use or otherwise misused his funds. The IG
proposes imposing against Respondent Whitehead a $70,000 civil money penalty (CMP)
plus a $66,616 assessment in lieu of damages (total penalties: $136,616).

For the reasons set forth below, I agree that Respondent Whitehead improperly converted
her brother-in-law’s disability benefits and that she deliberately misled SSA about her
actions. | therefore find the penalties imposed reasonable.

Background
The Social Security Disability program (Title Il of the Act) is an insurance program that

pays benefits to insured individuals who are aged, blind, or disabled. Act § 223 et seq.
See also 20 C.F.R. §§ 404.315, 404.1505.
If SSA determines that a beneficiary is not able to manage his benefits because he is
legally incompetent or mentally or physically incapable, it will pay those benefits to a
representative payee, commonly referred to as “rep payee.” 20 C.F.R. § 416.610.
Among other requirements, the rep payee must:

e use the benefit payments solely for the beneficiary’s benefit, in a manner she
determines to be in the beneficiary’s best interests, consistent with SSA
guidelines; payments are considered used for the beneficiary’s benefit if they are
used for the beneficiary’s current maintenance (food, shelter, clothing, medical
care, personal comfort items);

e keep the benefits received on the beneficiary’s behalf separate from her own
funds and show the beneficiary’s ownership of the benefits, unless she is a spouse
or parent and lives in the same household;

¢ treat interest earned on the benefits as the beneficiary’s property;

e notify SSA of any event or change that will affect the beneficiary’s right to
benefits, amount of benefits, or how the beneficiary receives them;

© upon request, submit to SSA a written report accounting for the benefits received
on the beneficiary’s behalf, and make all supporting records available for review;
and

e notify SSA of any change in circumstance that would affect her performing her
responsibilities as a rep payee.

20 C.F.R. §§ 404.2035; 404.2040(a).

In this case, SSA designated Respondent Whitehead as rep payee for her brother-in-law,
Terry Freeman, who is mentally impaired. SSA alleges that Respondent Whitehead used
$15,000 of his benefits to purchase a house, which she titled in her own name; she then
charged him excessive rent for living in the house. SSA also alleges that Respondent
Whitehead improperly paid $10,000 of his benefit money to her sister, who was
Beneficiary Freeman’s sometimes-estranged wife, claiming that she was repaying an
outstanding business loan. Inasmuch as she was acting as her sister’s rep payee, SSA
also argues that she had a conflict of interest. Finally, SSA alleges that Respondent
Whitehead withheld additional funds and kept them for herself or disbursed them to her
sister and unidentified family members.
Respondent Whitehead denies any wrongdoing and claims that she honestly believed that
her actions were appropriate and authorized by SSA. She argues that SSA’s proposed
penalties are excessive, unreasonable, and not authorized by the statute.

The parties agree that an in-person hearing is not necessary, and the case may be decided
based on their written submissions. Petitioner’s Response to August 17, 2012 Order
(August 28, 2012); Respondent’s Brief (Resp. Br.) at 1. In response to my initial order,
the parties submitted their briefs (SSA Br.; Resp. Br.) and exhibits. The IG submitted 11
exhibits (SSA Exs. 1-11), and Respondent submitted 4 exhibits (Resp. Exs. 1-4).

Responding to my October 25, 2012 Order for Additional Development, Respondent
Whitehead submitted a written response (Resp. Response) and a set of bank records,
including copies of bank statements and cancelled checks. We have marked these
records “Resp. Ex. 5” and numbered the pages (1-70). SSA filed a response (SSA
Response) and Respondent Whitehead filed a sur-reply (Resp. sur-reply) with a written
declaration signed by Respondent Whitehead (Whitehead 2™! Decl.).!

In the absence of any objections, I admit into evidence SSA Exs. 1-11 and Resp. Exs. 1-
5.

Issues

The issues before me are: 1) does SSA have a basis for imposing penalties; and 2) if so,
are the proposed penalties — a $70,000 CMP and $66,616 assessment in lieu of damages —
reasonable?

Discussion

1. SSA has a basis for imposing penalties because, while acting as rep payee for
her mentally-impaired brother-in-law, Respondent Whitehead knowingly
converted to improper uses significant portions of his Social Security disability
insurance benefits.”

Section 1129 of the Act subjects to penalty any representative payee who receives
benefits on another’s behalf and converts those benefits to a use that the rep payee knows,
or should know, is other than for the use and benefit of the beneficiary. Act § 1129(a)(3);
see 20 C.F.R. § 498.102(b).

' This is Respondent Whitehead’s second declaration. The first is admitted as Resp. Ex.
1.

> My findings of fact/conclusions of law are set forth, in italics and bold, in the
discussion captions of this decision.
On April 9, 2009, an administrative law judge (ALJ) awarded Social Security Disability
Insurance Benefits to Beneficiary Freeman, with an effective date of January 2007. SSA
Ex. | at 3 (Williams Decl. § 8); SSA Ex. 1 at 21; SSA Ex. 11 at 2 (Freeman Decl. 4 7).
The ALJ also determined that Beneficiary Freeman should have his benefits paid to a rep

payee.

Ina req

SSA Ex. 1 at 3 (Williams Decl. 4 9).

est dated May 1, 2009, Respondent Whitehead asked SSA to pay Beneficiary

Freeman’s benefits to her. In that request, she asserted:

Beneficiary Freeman needs a rep payee because he is mentally impaired;

Beneficiary Freeman lives alone and has no other relative or close friend interested

in being his rep payee;

e In error, the request says that Respondent Whitehead is Beneficiary Freeman’s

brother-in-law; in fact, she is his sister-in-law;°

Beneficiary Freeman owes her no money, and she does not expect him to owe her
money in the future;

SSA Ex. | at 8.

In the request, Respondent Whitehead acknowledged that all payments made to her as rep

payee “

“must” be used for the beneficiary’s current needs or saved for his future needs.

She said that she understood that she could be liable for repayment and could be punished

by fine.

, imprisonment, or both, if found guilty of misusing his benefits. She promised:

to use the payments for the beneficiary’s current needs and to save any currently
unneeded benefits for future use;

to file an accounting report on how the payments were used and to make all
supporting records available for review if requested by SSA;

to reimburse any losses suffered by the beneficiary due to her misuse of his funds;

to notify SSA if the beneficiary dies, leaves her custody, changes his living
arrangements or is no longer her responsibility;

* Bene

ficiary Freeman is married to Respondent’s sister, Pamela Freeman. SSA Ex. 11

at 1 (Freeman Decl. 4 1). It seems that Beneficiary Freeman’s wife also receives Social
Security Disability benefits, and Respondent Whitehead acts as her representative payee
as well. SSA Ex. 11 at 2 (Freeman Decl. § 8).
SSA Ex. 1 at 9. On the request form, SSA repeated, in writing, that: “payments must be
used for the claimant’s current needs or saved if not currently needed”; Respondent could
be liable for repayment of any amounts not used for the beneficiary’s needs; she must
account for the benefits when SSA asks her to; and she must keep records of how the
benefits are spent. SSA Ex. | at 11, 13.

On May 11, 2009, SSA began sending the benefit checks, payable to Respondent
Whitehead “for Terry R. Freeman.” SSA Ex. 2 at 21,22. Between May 11, 2009, and
May 3, 2010, SSA sent her checks totaling $52,724.96. SSA Ex. 2 at 20-38.

Beneficiary Freeman, however, was very unhappy with the manner in which Respondent
managed his benefits, complaining that “[s]tarting in May 2009, and continuing each
month through May 2010, Mrs. Whitehead misused some portion of my monthly
benefits.” SSA Ex. 11 at 2 (Freeman Decl. 414).

On May 20, 2010, Beneficiary Freeman’s sister, June Beale, became his new rep payee.
They retained an attorney, Gerald Brown, and complained to SSA that Respondent
Whitehead had misused beneficiary funds; they also filed a misuse complaint with the
Sheriff’s Office for Madison County, Georgia. After an initial investigation, the sheriff’s
office referred the matter to SSA, which brought this action. SSA Ex. 1 at 21; SSA Ex. 2
at 3, 6-8, 10, 14-15; SSA Ex. 3 at 3-4; SSA Ex. 10 at 1, 4 (Beale Decl. 495, 10, 12).

Overwhelming — and largely undisputed — evidence establishes that SSA may rightfully
impose penalties against Respondent Whitehead. From receipt of Beneficiary Freeman’s
first check, she knowingly converted his funds to her own and to other improper uses.

Co-mingling of funds. As noted above, regulations mandate that Respondent Whitehead
keep Mr. Freeman’s benefits separate from her own funds and show that he is their
owner. 20 C.F.R. § 404.2035(b). Although she assured SSA that she complied with
these requirements, in fact, she did not.

In applying to be the rep payee, Respondent Whitehead told SSA that she did not have a
bank account and declined the option of having Beneficiary Freeman’s funds deposited
directly into an account set up for him with herself as payee. SSA Ex. 1 at 9, 11. In fact,
she had a bank account, held solely in her own name, and she immediately began
depositing Beneficiary Freeman’s checks into that account. She did not put his name on
the account, but held his funds in her own name throughout her tenure as rep payee.
Resp. Response at 1; Resp. Ex. 5. Then, in a statement dated February 23, 2011, she
falsely told SSA that she deposited Beneficiary Freeman’s checks into an account at First

* Ms. Beale’s declaration states that she became the rep payee on May 20, 2012, which is
obviously a typographical error.
Citizens Bank in hers and Terry Freeman’s names. SSA Ex. 2 at 39. I consider this a
deliberate deception. Terry Freeman’s name first appears on the account (“Terry
Freeman by Nancy B. Whitehead, Rep Payee”) in August 2010, three months after she
was removed as his rep payee, when she was no longer receiving and depositing his
checks into the account. R. Ex. 5, at 36. Respondent does not explain why she so
belatedly added his name, but, inasmuch as she knew that SSA was investigating her
performance, I can reasonably infer that she did so to obscure the fact that she kept his
benefits under her own name.

Payments for “outstanding debts.” Notwithstanding SSA’s explicit warnings and her
own written assurances, Respondent Whitehead did not use all of Beneficiary Freeman’s
benefits to cover his current needs, and she saved nothing for his future use. Rather, she
ept portions of these funds for herself or paid them to her sister and unnamed others.
SSA Ex. 4 at 3, 5, 9; SSA Ex. 1 at 21.

I discuss below Respondent’s paying her sister $10,000 from beneficiary funds and her
paying $15,000 of his money as a down payment on a house held in her own name. In
addition, she has admitted that she used beneficiary funds to “repay” those who
contributed toward Beneficiary Freeman’s living expenses before he began receiving
benefits:

e Ina February 23, 2011 statement to SSA Special Agent Mike Davis, she claimed
that she “used all funds [she] received from SSA on behalf of Freeman to settle
past or present debts of Freeman and pay Freeman’s living expenses... .” SSA
Ex. 2 at 40;

e Responding to his request for an accounting, she gave Attorney Brown
handwritten notes and bank statements listing payments totaling $6,520.24, which,
she claimed, represented Beneficiary Freeman’s outstanding debts to her and other
family members for expenses incurred in 2008 and the first half of 2009. SSA Ex.
1 at 21; SSA Ex. 4 at 3, 5, 10-16; SSA Ex. 2 at 16-17; see SSA Br. at 7.

e Inher first written declaration, she reiterates that she financially assisted her sister
and Beneficiary Freeman during 2008, but, contradicting her earlier statements,
says that she “did not expect nor . . . use any of Terry’s benefits to reimburse
myself for the assistance I provided them during 2008.” R. Ex. | at 1 (Whitehead
Decl. | 4);

e Inthe same declaration she claims that, soon after becoming his rep payee, at the
beneficiary’s request, she “made several payments for debts and expenses such as
delinquent medical, doctor, and dental bills.” R. Ex. 1 at 1-2 (Whitehead Decl. {
4).
Respondent Whitehead’s co-mingling of funds and less-than-reliable record-keeping
makes it difficult to ascertain exactly how much she paid for Beneficiary Freeman’s past
debts and to whom she made those payments. The accounting she gave to Attorney
Brown reflects relatively small payments for old debts to J. Adams ($100 in July 2009),
S. Treadwell ($70 in July 2009, $140 in August 2009, $150 in September 2009, and $25
in October 2009) and B. Barnett ($132 in November 2009). SSA Ex. 4 at 20-22; Resp.
Ex. 5 at 8, 11; but see Resp. Ex. 5 at 14 (showing an additional $100 payment to J.
Adams in August 2009); Resp. Ex. 5 at 17 (showing $100 payment — not $150 — to S.
Treadwell in September 2009).

In another document, also provided to Attorney Brown, she itemizes the $6,520.24
“outstanding debt” that Beneficiary Freeman purportedly owed to her and other family
members, which she said she repaid out of his funds. SSA Ex. 4 at 3, 5. Comparing this
list to the annotated copies of cancelled checks (dated July 2008 through June 2009), it
seems that she and her sister Pamela were Beneficiary Freeman’s principal, perhaps sole,
“creditors.” SSA Ex. 4 at 10-16. From this, I conclude that Respondent Whitehead paid
these beneficiary funds to herself and her sister Pamela.

Respondent Whitehead justifies her actions by claiming that she was paying off the
beneficiary’s debts and that she did so “in an open manner. . . with the honest belief that
such was in the best interests of [Beneficiary Freeman].” Resp. Br. at 3. For his part,
Beneficiary Freeman denies ever having asked Respondent Whitehead to pay any debt he
incurred prior to May 2009. SSA Ex. 11 at 2 (Freeman Decl. § 11).

The regulations explicitly do not require a rep payee to use benefit payments to satisfy
debts incurred “prior to the first month for which payments [were] certified.” Further,
they authorize her to repay those earlier debts “only if the current and reasonably
foreseeable needs of the beneficiary are met.” 20 C.F.R. § 404.2040(d).°

No evidence establishes that Beneficiary Freeman had any legal obligation to pay to
Respondent, her sister, or any other family member any purported “debts.” Prior to
assuming her role as representative payee, Respondent Whitehead unequivocally assured
SSA that Beneficiary Freeman owed her no money: “Terry R. Freeman does not owe me
any money and I do not expect him to in the future.” SSA Ex. | at 8; SSA Ex. 7 at 2.
Generally, a creditor may not serve as a rep payee unless SSA is assured that the

* According to June Beale, Beneficiary Freeman’s needs were not being met. For
example, he had no supplemental medical insurance or life insurance. His teeth had been
removed, but he had no dentures. SSA Ex. 10 at 2 (Beale Decl. § 10).
individual or institution poses no risk to the beneficiary, presents no substantial conflict
of interest, and satisfies other criteria. 20 C.F.R. § 404.2022(e).°

It seems that the bulk of the checks Respondent points to as evidence of Beneficiary
Freeman’s debts are checks paid to or on behalf of his wife. See, e.g. SSA Ex. 4 at 10-16.
Respondent cites no support, and I am aware of none, for the proposition that one spouse
must reimburse another for their shared household expenses. See SSA Ex. 11 at 2
(Freeman Decl. § 12) (acknowledging that, although his wife paid living expenses while
ie was unable to work, he paid them prior to that).

Respondent also claimed reimbursement for transportation costs to which she was
probably not entitled. She lists car payments of approximately $220 per month from June
2009 through May 2010, as well as payments for tags, car insurance and repairs.’ SSA
Ex. 4 at 20-22; see also, e.g., Resp. Ex. 5 at 8, 9, 11, 12, 15, 23, 25, 27, 29, 32. Yet, she
claims that she was entitled to more than $800 for transporting the beneficiary to his
medical appointments “since he had no automobile.” SSA Ex. 4 at 3 (deducting $870
from the lump sum check); SSA Ex. 4 at 6 (claiming $870 for “transportation to Dr.
appointments” from 9/19/08-5/31/10); SSA Ex. 4 at 19, 43 (justifying $830 in
transportation costs from 6/1/09-5/11/10).

Finally, Respondent can hardly claim to have acted “in an open manner” inasmuch as she
lied to SSA about making these payments. In a Rep Payee report, signed and dated June
21, 2010, she told SSA that, of the $49,260 in benefits received between June 1, 2009 and
May 31, 2010, she spent $25,150 “for the beneficiary’s food and housing between
06/01/2009 and 05/31/2010.” She also reported that she spent $24,110 “on other things
for the beneficiary such as clothing, education, medical, and dental expenses, recreation,
or personal items between 06/01/2009 and 05/31/2010.” SSA Ex. 2 at 18 (emphasis
added). She did not disclose payments for debts allegedly incurred prior to June 1, 2009.

® A creditor would also have to be one of the following: 1) a relative living in the same
household; 2) the beneficiary’s legal guardian or representative; 3) a licensed or certified
care facility; 4) a qualified organization authorized to collect a fee; 5) an administrator,
owner, or employee of the facility in which the beneficiary lives; or 6) any other
individual SSA deems appropriate based on a written determination. Had she told SSA
that Beneficiary Freeman owed her money, Respondent Whitehead would likely not have
been allowed to act as his rep payee, particularly since she also acted as Pamela
Freeman’s rep payee, which presents a substantial conflict of interest (as the evidence
here well illustrates). See SSA Ex. 1 at 4 (Williams Decl. {§ 12, 15).

’ Although she paid no car loan in June, she made a double payment in July. SSA Ex. 4
at 21.
Respondent well knew that she was required to spend Beneficiary Freeman’s money for
is current maintenance or to save it for his future needs. 42 C.F.R. §§ 404.2035(a);
404.2040(a). She assured SSA, in writing, that she would do so. SSA Ex. | at 9, 11, 13.
Making payments to herself and to her sister cannot be considered spending the money
for the use and benefit of the beneficiary; because she did so, she is subject to penalties
under section 1129.

$10,000 payment to Respondent’s sister/Beneficiary Freeman’s wife. In her submissions
to Attorney Brown, Respondent Whitehead conceded that she paid $10,000 from
Beneficiary Freeman’s benefit checks to her sister Pamela, claiming that she was
repaying a 2005 debt: “Terry Freeman borrowed Pamela Freeman’s inheritance from her
mother in 2005 and promised to pay it back to her when he received his lump sum
payment from Social Security.” SSA Ex. 4 at 3; see SSA Ex. 2 at 16. Inasmuch as Terry
Freeman did not apply for benefits until July 25, 2006, he would have had no expectation
in 2005 of receiving any lump sum disability check, so I doubt that he then promised to
repay any loans when his disability check came in. SSA Ex. | at 3 (Williams Decl. § 8).
In any event, Respondent Whitehead seems to have partially abandoned this position, and
she no longer refers to any 2005 promise to repay.

Still, in her February 23, 2011 statement to Special Agent Davis, she said that Terry
borrowed Pam’s $10,000 inheritance back in 2005 and that the couple had separated
numerous times. When, in 2009, she received Beneficiary Freeman’s check for back
benefits, she took $10,000 and placed it in Pamela’s account. SSA Ex. 2 at 4, 41. This
statement is consistent with the documentary evidence and strongly supports the
proposition that Respondent converted the funds to an improper use.

Respondent’s own written declaration is conspicuously silent on her giving $10,000 to

er sister. Resp. Ex. 1. Pamela Freeman, however, claims that “[w]hen Terry got his
lump sum from SSA[,] he told Nancy to put $10,000 in the bank for me that he had
borrowed when I got my inheritance from my parents.” Resp. Ex. 2 at 2 (P. Freeman
Decl. 4 9). Beneficiary Freeman denies this. He says that he merely asked Respondent
Whitehead to put any remaining funds (after purchase of the house) into a savings
account for him. SSA Ex. 11 at 2-3 (Freeman Decl. ¥ 15, 16).

Any claim that Respondent properly repaid a debt is undermined by her failure to
disclose her actions. In her June 21, 20010 Rep Payee Report, she deliberately misled
SSA about the payment. As discussed above, she falsely claimed that she spent all of the
beneficiary funds on his immediate needs (food, housing, clothing, medical expenses,
personal items, etc.). SSA Ex. 2 at 18.

Absolutely no evidence shows that Beneficiary Freeman was legally obligated to pay
$10,000 to his wife. I do not find credible Pamela Freeman’s claim — which even
Respondent Whitehead does not currently make — that her husband instructed Respondent

10

to give his money away. Moreover, Beneficiary Freeman needed a rep payee because he
was not capable of managing his own funds. Respondent Whitehead had a duty to spend
those funds properly. By giving away one-third of his past-due benefits, she misused
those funds and is subject to penalty under section 1129.

Down-payment on a house held in the Whiteheads’ names. Using Beneficiary Freeman’s
disability funds for the down payment, on August 13, 2009, Respondent Whitehead and
er husband, Claude Whitehead Jr. (also called Junior Whitehead), purchased a house in
their own names for $65,000. SSA Ex. 1 at 19-20; SSA Ex. 2 at 40. Respondent then
charged Beneficiary Freeman $722 a month to live in the house, although she later
lowered the payments to $600.

Respondent Whitehead told Special Agent Davis that she agreed to assist Terry and
Pamela in purchasing a home. She bought the house for $65,000, putting $15,000 down,
which she took from Terry’s lump sum benefit check. She said that Terry agreed to pay
er $722 per month for ten years, to be taken from his benefits check. As part of the
agreement, he also had to allow her to continue as his representative payee. She collected
$722 per month from September through December 2009, but, when Terry complained,
she lowered the payments to $600 per month. SSA Ex. 2 at 40; SSA Ex. 5 at 3. He later
told her that he no longer wanted to purchase the house, and he moved out. She did not
return his $15,000 down payment, but said that she applied it to debts the beneficiary
incurred before he began receiving his benefits. SSA Ex. 2 at 5, 40; SSA Ex. 5 at 4.

According to Beneficiary Freeman, Respondent Whitehead and her husband offered to
finance the purchase of a house for him and his wife. She agreed to put $25,000 from his
lump sum check as a down payment on the house, the remainder to be deposited in the in
a savings account for him. He claims, however, that she told him that the house cost
$85,000; he learned of the actual price from his siblings, who checked the public records.
She did not tell him that the house was purchased solely in the Whiteheads’ names. SSA
Ex. 11 at 3 (Freeman Decl. § 16).

Nothing in writing memorializes any house-purchase agreement between Respondent
Whitehead and Beneficiary Freeman, nor has Respondent provided any documents
describing the financing arrangements between the house sellers and the Whiteheads.
Even assuming that she intended eventually to transfer title of the house to the
beneficiary, she jeopardized his interests and violated the regulations because she did not
show his ownership of the property. 20 C.F.R. § 404.2035(b).* Further, by her own
admission, she tied his maintaining his interest in the property to her remaining as his
representative payee, which is a blatant conflict of interest and plainly improper. See,

* In the State of Georgia, as in most jurisdictions, transactions concerning land sales are
enforceable only if they are in writing and signed by the parties. See, e.g., Ga. Code Ann.
§ 13-5-30 (statute of frauds).
11

e.g., 20 C.F.R. § 404.2022(e). She did not advise SSA of this arrangement, even though
it affected her performing her responsibilities as rep payee. See 20 C.F.R. § 404.2035(f).
Her refusal to return his money, leaving him with neither an enforceable interest in the
property nor his $15,000 down payment, constitutes an improper conversion and justifies
SSA’s imposing a penalty under section1129.

Excessive rent. After purchasing the house, Respondent Whitehead wrote monthly “rent”
checks from beneficiary funds, payable to her husband, Junior. SSA Ex. 4 at 4. For the
first four months, she took $722 a month. When Beneficiary Freeman complained, she
reduced the amount to $600. Resp. Ex. 1 at 2-3 (Whitehead Decl. § 9); SSA Ex. 11 at 4
(Freeman Decl. ff 18, 19); Resp. Ex. 5 at 14, 17, 51, 59, 65, 67, 68, 70. SSA asserts that
the amounts she charged were excessive; the fair rental value of the house was $400 per
month. SSA Ex. | at 5-6 (Williams Decl. § 20); see SSA Ex. 1 at 15-19. Respondent
argues that $722 does not represent a monthly rent payment; it represents the cost of a
lease/purchase, which “would typically be much larger than rent.” Resp. Br. at 5; Resp.
Ex. 4 (Thompson Decl. 45). She also suggests that the monthly payment covered
property taxes and insurance, as well as lease/purchase. Resp. Ex. 1 at 3 (Whitehead
Decl. § 9). She does not provide a breakdown of these purported costs. In fact, the
record includes copies of cancelled checks, payable to the Madison County Tax
Commissioner, which show that she paid property taxes separately. In January 2010, for
example, Respondent wrote a $600 check to Junior Whitehead and a $400 check to the
Madison County Tax Commissioner. On both checks, she indicates that the payment is
for the same property, the house she bought using beneficiary funds. Resp. Ex. 5 at 65;
see also Resp. Ex. 5 at 52 (showing an additional payment to the tax assessor in
November 2009).

Because Respondent neither explains nor documents her financial arrangements for
purchasing the house, I cannot tell whether she paid cash for it or financed the $50,000
balance. In either event, I see no support for considering this transaction a
lease/purchase, entitling her to monthly payments greater than either the fair market rent
or a reasonable mortgage payment. Either Respondent improperly purchased the house,
using beneficiary funds and then rented it to him at an inflated rate or, if 1 accept her
assertions, the beneficiary was purchasing the house through her. If purchasing the
ouse through her, his down payment exceeded 23% of the purchase price, and his
monthly payments should not have exceeded a reasonable mortgage payment. That
Respondent fails to provide any evidence of financing leads to the inescapable inference
that she charged Beneficiary Freeman more than the monthly payment that was actually
due, assuming she financed the house herself, or than would have been due had she
financed the house through a financial institution.’

° Although rough, it seems that national mortgage rates in 2009 were about 5%, perhaps
a bit lower on a 10-year loan in the State of Georgia. At 5%, the monthly payments on a
$50,000 ten-year loan would be about $530. www.usbank.com/calculators.

12

Respondent probably should not have set herself up as the beneficiary’s landlord and/or
mortgage holder, but, having done so, she was obligated to operate at arm’s length and
was not entitled to profit from the arrangement.'” Her conduct was plainly improper and
subjects her to penalty under section 1129.

2. The IG proposes reasonable penalties: a $70,000 CMP and $66,616
assessment in lieu of damages.

The statute allows SSA to impose a CMP of “not more than $5,000 for each” conversion
of benefits to an improper use. Act §1129(a)(3). Consistent with the statute, the
implementing regulation explains that the IG may impose a penalty of not more than
$5,000 “for each time the representative payee receives a payment under title I]. . . for
the use and benefit of another individual, and who converts such payment, or any part
thereof, to a use that [she] knew or should have known was other than for the use and
benefit of [the beneficiary].” 20 C.F.R. §§ 498.103(b).

SSA may also impose an assessment in lieu of damages of not more than twice the
amount of benefits or payments converted. Act § 1129(a)(3); 20 C.F.R. § 498.104.

The IG proposes a CMP of $136,616, which represents a $5,000 penalty for 14 converted
payments ($70,000) plus $66,616, which represents twice the amount of the converted
benefits, as an assessment in lieu of damages.

Number of violations. With respect to the CMP, Respondent Whitehead argues that each
of her purportedly improper disbursements came from just one check, a lump-sum
payment of $31,376.72, dated August 12, 2009, so, at most, Respondent is liable for a
single $5,000 CMP. Resp. Br. at 3. SSA argues that Respondent is liable for each
conversion to an improper use, without considering from which check or checks the
funds derived. SSA Response at 4. Neither party points to any compelling support for its
position, although SSA cites legislative history, which says that a CMP “of up to $5,000
may be imposed for each violation. .. .” S. Rep. No. 108-176, at 13 (2003). In SSA’s
view, “each violation” means each time the rep payee misspends any funds. Thus, giving
$10,000 to her sister would be one violation, and using $15,000 to buy a house in her
own name would be a separate violation, even if all of the funds came from the same
check.

Neither has Respondent explained why she held Beneficiary Freeman responsible for
100% of the rental payments. Her sister, Pamela, also lived in the house, and rent checks
indicate that payment was made on Pamela’s behalf. Resp. Ex. 5 at 14, 17, 51, 59, 65,
67.
13

In the absence of a written agency policy or regulatory comment, I am reluctant to accept
SSA’s position. Under the statute and regulation, SSA may find a violation and impose a
CMP only if two criteria are met: 1) the rep payee receives a payment; and 2) the rep
payee converts all or part of that payment to an improper use. This suggests (although it
does not compel) that each CMP must be tied to a separate payment. I recognize that this
interpretation subjects a rep payee to a relatively small CMP, even though she misspends
a large sum, so long as that sum is taken from a single check. On the other hand, SSA
also has the authority to impose an assessment in lieu of damages, which is tied to the
amount misused. Congress may reasonably have decided to authorize two different types
of penalties: one based on the number of infractions (CMP); and the other based on the
total amounts misused (assessment).

I need not resolve the issue, however, because the evidence in this case establishes that
Respondent Whitehead converted all or part of at least 14 payments.

First, Respondent received a total of 18 payments and Respondent Whitehead deposited
all or part of each payment into an account in her own name. SSA Ex. 2 at 21-38.
Arguably, every time she improperly deposited beneficiary funds into her own bank
account, she misused those funds and subjected herself to a CMP. See 20 C.F.R.

§ 404.2035(b).

Second, Respondent co-mingled the funds from multiple checks, and her record-keeping
is such that it is not possible to track a specific expenditure to a specific check.

She may not unilaterally attribute the misspent funds to one check. Absent evidence to
the contrary, I find it more reasonable to assume that the first funds deposited into the
account are the first funds withdrawn (““first-in, first-out,” commonly referred to as
FIFO).

On August 12, 2009, SSA issued a lump-sum check in the amount of $31,476.72 to
Respondent Whitehead for Beneficiary Freeman. SSA Ex. 2 at 27. Respondent’s bank
records show that she deposited $25,000 into her account on August 21, 2009. Resp. Ex.
5 at 12.'' At that time, $4,519.94 was already in the account, representing all or portions
of the five immediately preceding deposits:

e August 3 check of $1,332.40, of which she deposited $1300 on August 4;

"" Respondent withheld $6,476.72, which is not accounted for, but may have been the
money she paid (to herself and her sister or other family members) for Beneficiary
Freeman’s purported past living expenses. See SSA Ex. 4 at 3. SSA issued an additional
check for $192.80 on September 1, 2009, which is also unaccounted for. SSA Ex. 2 at
29.
14

e July 9 checks of $250 and $1,697.54, which she deposited on July 9 and 14,
respectively;

e July 2 check of $1,495.60, of which she deposited $1,000 on July 3;
e June 3 check of $1,554, of which she deposited $1,500 on June 4.
SSA Ex. 2 at 20, 22-26; Resp. Ex. 5 at 3, 6, 9, 13.

On September 3, 2009, Respondent withdrew $25,000 from the account, apparently
giving $10,000 to her sister and using $15,000 to purchase the house. Resp. Ex. 5 at 12,
14. Applying FIFO principles, I find that this withdrawal represents funds taken from six
checks, the five listed above and the lump sum payment. The balance remaining in the
account after she made this withdrawal ($4,069.30) is attributable to the lump-sum check.
Thus, she is subject to CMPs of up to $5,000 for each of the six checks from which she
misused funds.

From September 2009 through May 2010, Respondent paid beneficiary funds to herself
and her husband as rent. As discussed above, these payments were excessive, and each
represents a misuse of beneficiary funds. Again applying the principle of FIFO, I find
that the September and October rent checks, which cleared on September 15 and October
14, 2009, respectively, were paid out of the lump sum check. Resp. Ex. 5 at 12, 14, 15,
17. By October 15, however, the lump-sum funds had been effectively depleted, and all
subsequent rent checks came out of the ten benefit checks issued between September 3,
2009, and May 3, 2010, inclusive. SSA Ex. 5 at 15."

Amount of the damages. Because of Respondent’s shoddy record-keeping — and her
deliberate efforts to conceal certain expenditures — I cannot pinpoint the exact amount of
the damages. SSA alleges that she converted more than $33,308.24 to improper uses.
The record here more than supports this figure:

¢ She gave $10,000 to her sister.

¢ She spent $15,000 to purchase a house in her own name and the name of her
husband.

¢ She kept at least $6,520.24 for herself and unidentified others, claiming repayment
of old debts.

© The balance in the account on October 15 was $3,144.64, which represents the
remnants of the lump-sum check plus deposits from two additional benefit checks, dated
September 3, 2009 ($1,428.80) and October 2, 2009 ($1,524.80). SSA Ex. 2 at 28, 30;
Resp. Ex. 5 at 16.
15

e She charged the beneficiary excessive rent for living in the house that his funds
helped to purchase. Based on the evidence in this record, he had nothing more
than a rental interest in the property, so he should not have been paying more than
$400 per month (fair rental value) for the nine months he lived there. For four
months Respondent paid herself $322 more per month than the fair rental value
(total $1,288). For the remaining five months, she paid herself $200 per month
more than the fair rental value (total $1,000). She thus misappropriated an
additional $2,288.

These sums total $33,808.24."

Appropriateness of penalty. I am specifically authorized to affirm, deny, increase, or
reduce the penalties proposed by the IG. 20 C.F.R. § 498.220. In determining the
appropriateness of the penalty, I must consider: 1) the nature of the statements and
representations and the circumstances under which they occurred; 2) the degree of
culpability of the person committing the offense; 3) the history of prior offenses of the
person committing the offense; 4) the financial condition of the person committing the
offense; and 5) such other matters as justice may require. 20 C.F.R. § 498.106.

SSA has imposed CMPs of $5,000 per violation and an assessment equal to twice the
sum of the benefits converted, which represent the maximum penalties. On the other
and, SSA was conservative in determining the number of violations and the amount
misused.

I have considered Respondent’s financial condition, to the extent possible, based on the
imited information she supplies and her well-demonstrated lack of veracity. Her
financial disclosure form is hardly a model of clarity. She submits no documentary
evidence supporting her claims of limited financial resources. Nevertheless, she declares
that she and her family would be devastated by a large civil money penalty. Resp. Ex. 1
at 4 (Whitehead Decl. 14). According to her disclosure form, she receives only $544
per month net in Social Security benefits.'* Her husband’s income (combined federal
benefits plus “net rental inc[ome]’”) adds an additional $2,374 per month. In addition
they derive $1,708 income from a “security deed,” although she does not explain what
that means. SSA Ex. 9 at 3. They have approximately $4,685 in the bank, and she lists

© Trecognize that SSA bases its penalty on a lower amount ($33,308). In my order for
additional development, I pointed out the apparent discrepancy between the amount SSA
identifies as misused and the amount set forth in SSA’s December 14, 2011 notice letter
($33,308). In the absence of any objection from SSA, I affirm the lower amount, even
though the evidence could support higher damages.

Based on Respondent Whitehead’s declaration, her monthly Social Security benefits
appear to have increased, to $564 per month. R. Ex. 1 (Whitehead Decl. { 13).
16

ownership interests in three pieces of real estate, which she values at $200,000, $64,000,
and $88,000, respectively. SSA Ex. 9 at 4. She claims to have one-third interest in these
properties, but does not identify the other owners (presumably one of them is her
husband), or their relationships to the properties. She lists a fourth property, purchased
for $120,000, on which she still owes $94,037.87. SSA Ex. 9 at 5. She claims that,
except for her small disability benefit, all of the family income and assets belong to her
husband. SSA Ex. 9, at 3. I reject this claim as wholly unsubstantiated, particularly
since, as SSA points out, Georgia is an equitable distribution state. In any event, her real
estate holdings represent significant assets, and she has not reliably demonstrated that she
is unable to pay the penalties imposed.

I recognize that Respondent Whitehead has no history of prior offenses. However, as the
above discussion shows, the circumstances surrounding Respondent’s misuse of funds,
her deliberate and ongoing efforts to conceal her actions, and her refusal to return the
beneficiary’s money — actions for which she is completely culpable — all justify the
maximum penalties.

Notably:

e Respondent Whitehead told SSA that she had no bank account, even though she
ad one in her own name. She refused direct deposit, but deposited beneficiary
checks into the account under her own name, telling SSA that she held the funds in
the beneficiary’s name. When SSA began its investigation, she put the
beneficiary’s name on the account, even though she was no longer his rep payee
and was no longer receiving his benefit checks.

e Respondent told SSA that Respondent owed her no money, but then she took his
funds as repayment for past financial assistance.

e Respondent told the beneficiary’s attorney that she used his benefit funds to repay
erself for past financial assistance. Yet, she told this tribunal that he owed her no
money and that she did not reimburse herself from his funds. She did not then
account for the substantial missing sums.

e Respondent affirmatively misled SSA about how she spent the benefits. She did
not disclose to SSA that she kept funds to repay old debts, including $10,000 for
er sister; she did not tell SSA about purchasing the house with beneficiary funds.
In fact, she deliberately deceived the agency, reporting that she used all funds to
cover his then current maintenance (from June 1, 2009 through May 31, 2010).

e She purchased a house in her own name without any written evidence that the
beneficiary owned an interest in the property.

17

e She tied the beneficiary’s interest in the property to her remaining his rep payee.
e She charged the beneficiary an inflated rent.

e She claimed that the monthly rent included taxes, even though she wrote separate
checks to the tax commissioner, also using beneficiary funds.

e She refused to return the misappropriated funds to the beneficiary, even after she
acknowledged that she was not entitled to them.

In affirming the penalties, I also consider the beneficiary’s vulnerability. Beneficiary
Freeman’s mental impairments made him especially vulnerable to victimization.

Because of his mental impairments, people were less likely to take seriously his
complaints about the rep payee’s financial misconduct. When he complained to his
sister, for example, she assumed that he was confused by his medications, his
psychological condition, and his memory deficits. Fortunately, his psychiatrist
intervened, telling her that Beneficiary Freeman was not confused on this issue, and
expressing concerns that the beneficiary’s funds were being embezzled. SSA Ex. 10 at 2
(Beale Decl. 4 9).

Conclusion

Respondent Whitehead violated section 1129 of the Act when she improperly converted
the beneficiary’s disability benefits to her own and to other improper uses. She then
deliberately misled SSA about her actions. I therefore consider it reasonable to impose a
CMP of $70,000 and a $66,616 assessment in lieu of damages.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

